             Case 1:20-cv-01026 Document 1 Filed 04/20/20 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


ASSOCIATION OF ADMINISTRATIVE
LAW JUDGES, INTERNATIONAL
FEDERATION OF PROFESSIONAL AND
TECHNICAL ENGINEERS, AFL-CIO,
   6218 Georgia Avenue, NW, Suite 1-447,
   Washington, DC 20011, Plaintiff,                    Case No. 20-1026

       v.
                                                       COMPLAINT FOR
FEDERAL SERVICE IMPASSES PANEL,                        DECLARATORY AND
  1400 K Street, NW,                                   INJUNCTIVE RELIEF
  Washington, DC 20424,

MARK ANTHONY CARTER, in his official
capacity as Chairman of the Federal Service
Impasses Panel,
   1400 K Street, NW,
   Washington, DC 20424, Defendants.


                                         INTRODUCTION

       Under the Constitution’s Appointments Clause, “Officers of the United States” may be

appointed by the President only “by and with the Advice and Consent of the Senate.” The

members of the Federal Service Impasses Panel are officers of the United States appointed by the

President. Yet not one of the Panel’s ten members have been confirmed by the Senate. Despite

this serious constitutional defect, the Panel is wielding substantial government power: It is

asserting jurisdiction over federal labor unions, issuing final orders that are purportedly binding

on those unions, and imposing long-term contract provisions on the unions against their will—

including restrictions that go even further than those requested by employers. And the Panel’s

unconstitutional exercise of these broad governmental powers is more egregious still because,

unlike most federal agencies, its actions are unchecked—the merits of the Panel’s actions

generally are not subject to any further administrative or judicial review.
             Case 1:20-cv-01026 Document 1 Filed 04/20/20 Page 2 of 11



       There are approximately 1.2 million federal employees organized into 2,200 bargaining

units, all potentially subject to the Panel’s unchecked and unconstitutional exercise of federal-

government power. Here, the Panel has purported to assert the power to issue decisions binding

on one of those federal-sector unions: the Association of Administrative Law Judges. Because the

Panel lacks authority to do so, the Association brings this constitutional challenge. The

Association asks this Court to issue a declaration that the Panel is unconstitutionally composed

and that its actions are null and void and an injunction to prevent any of the Panel’s

unconstitutional actions from taking effect.

                                               PARTIES

       1.      The Association of Administrative Law Judges was founded in 1974 as a

professional association of federal administrative law judges and has served since 1999 as the

exclusive bargaining unit for non-management administrative law judges at the Social Security

Administration. Since its inception, AALJ has enjoyed a robust membership of judges dedicated

to defending judicial independence and due process in administrative hearings and advancing the

professionalism of administrative law judges. In 1999, AALJ was certified as a local of the

International Federation of Professional and Technical Engineers, AFL-CIO, joining other

judges and professional employees to advocate for its members. Today, AALJ represents

approximately 1,200 administrative law judges across 163 offices who preside over Social Security

disability hearings throughout the United States.

       2.      The Federal Service Impasses Panel is a federal entity tasked with resolving

bargaining impasses between federal agencies and unions representing federal employees.

       3.      Mark Anthony Carter is the Chairman of the Federal Service Impasses Panel.




                                                 2
              Case 1:20-cv-01026 Document 1 Filed 04/20/20 Page 3 of 11



                                      JURISDICTION AND VENUE

         4.     This Court has subject-matter jurisdiction over this action under 28 U.S.C. §§ 1331

and 2201 because it arises under the Constitution of the United States and seeks appropriate

declaratory and injunctive relief. See Free Enter. Fund v. Pub. Co. Accounting Oversight Bd., 561 U.S. 477,

489 (2010); Nat’l Air Traffic Controllers Ass’n v. Fed. Serv. Impasses Panel, 606 F.3d 780, 787–88 (D.C. Cir.

2010).

         5.     Venue is proper in this district under 28 U.S.C. § 1391(e).

                        CONSTITUTIONAL AND STATUTORY BACKGROUND

                                     The Appointments Clause

         6.     The United States Constitution provides “the exclusive means” for appointing

officers of the United States. Lucia v. S.E.C., 138 S. Ct. 2044, 2051 (2018). Specifically, the

Constitution’s Appointments Clause requires that principal officers first be nominated by the

President and then confirmed to their positions “by and with the Advice and Consent of the

Senate.” U.S. Const. Art. II, § 2, cl. 2.

         7.     The Senate’s advice and consent power “is a critical ‘structural safeguard [ ] of the

constitutional scheme.’” N.L.R.B. v. SW Gen., Inc., 137 S. Ct. 929, 935 (2017) (quoting Edmond v.

United States, 520 U.S. 651, 659 (1997)). It “serves both to curb Executive abuses of the appointment

power . . . and ‘to promote a judicious choice of [persons] for filling the offices of the union.’”

Edmond, 520 U.S. at 659 (quoting The Federalist No. 76, pp. 386–87 (M. Beloff ed. 1987) (A.

Hamilton)).

         8.     The “dispositive feature” identifying whether a federal official is a principal

officer, as opposed to an “inferior” officer, is whether the officer is directed and supervised by

others who were appointed by presidential nomination with the advice and consent of the

Senate. Ass’n of Am. Railroads v. U.S. Dep’t of Transp., 821 F.3d 19, 38 (D.C. Cir. 2016). And “it is

                                                     3
              Case 1:20-cv-01026 Document 1 Filed 04/20/20 Page 4 of 11



common ground that an officer without a supervisor must be principal.” Dep’t of Transp. v. Ass’n of

Am. Railroads, 575 U.S. 43, 63–64 (2015) (Alito, J., concurring).

                The Federal Service Labor-Management Relations Statute

        9.      In 1978, Congress enacted a comprehensive set of laws regulating labor relations

between federal agencies and their employees, known as the Federal Service Labor-Management

Relations Statute. See 5 U.S.C. §§ 7101–7135. The statute was prompted by Congress’s findings that

“labor organizations and collective bargaining in the civil service are in the public interest,” and

that protecting employees’ right to self organize “facilitates and encourages the amicable

settlements of disputes between employees and their employers involving conditions of

employment.” 5 U.S.C. § 7101(a).

        10.     To “provide leadership in establishing policies and guidance relating to matters”

under this statute, Congress created the Federal Labor Relations Authority. 5 U.S.C. § 7105(a)(1).

The Authority is composed of three members who are appointed by the President and confirmed

by the Senate for five-year terms, and a member can be removed “only for inefficiency, neglect of

duty, or malfeasance in office.” 5 U.S.C. § 7104(a)–(c).

        11.     The Authority is a quasi-judicial body that promulgates regulations and guidance;

assists federal agencies and unions in understanding their rights and responsibilities under federal

labor law; and adjudicates disputes arising under the Civil Service Reform Act, including appeals

from unfair-labor-practice disputes and grievance-arbitration awards. A person “aggrieved by

any final order” of the FLRA may petition for judicial review in the federal courts of appeals. 5

U.S.C. § 7123(a).

        12.     The same statutory provision creating the Authority also created its Office of the

General Counsel, which is responsible for investigating and prosecuting alleged unfair labor

practices. See 5 U.S.C. § 7104(f). Like the Authority, the General Counsel must be appointed by

                                                    4
              Case 1:20-cv-01026 Document 1 Filed 04/20/20 Page 5 of 11



the President with the advice and consent of the Senate. The Office of the General Counsel has

been vacant since November 16, 2017.

                               The Federal Service Impasses Panel

        13.     In enacting the Federal Service Labor-Management Relations Statute, Congress

also established the Federal Service Impasses Panel as an independent “entity” within the

Authority, “the function of which is to provide assistance in resolving negotiation impasses

between agencies and exclusive representatives.” 5 U.S.C. § 7119(c)(1).

        14.     The statute requires that the Panel consist of a Chairman and “at least” six other

members. 5 U.S.C. § 7119(c)(2). These members must be appointed by the President, “solely on the

basis of fitness to perform the duties and functions involved, from among individuals who are

familiar with Government operations and knowledgeable in labor-management relations.” Id.

        15.     When an agency and its employees’ labor representative reach an impasse in

negotiations, either party may request that the Panel resolve the dispute. 5 U.S.C. § 7119(b)(1). The

Panel must promptly investigate any impasse presented to it, and then either (1) decline to assert

jurisdiction if it finds that no impasse exists or that there is good cause for not asserting

jurisdiction, or (2) assert jurisdiction. See 5 U.S.C. § 7119(c)(5)(A); 5 C.F.R. § 2471.6(a).

        16.     Upon exercising jurisdiction, the Impasses Panel may use any dispute-resolution

techniques to resolve the impasse, including informal conferences, additional mediation, fact-

finding, written submissions, recommendations for settlement, and mediation-arbitration. See, e.g.,

5 U.S.C. § 7119(c); 5 C.F.R. §§ 2471.1, 2471.6.

        17.     If the parties cannot reach a settlement, then the Panel may “take whatever action

is necessary and not inconsistent with this Chapter to resolve the impasse,” including imposing

contract terms on the parties. 5 U.S.C. § 7119(5)(B)(ii).

        18.     The Panel’s final action “shall be binding on [the] parties during the term of the

                                                      5
              Case 1:20-cv-01026 Document 1 Filed 04/20/20 Page 6 of 11



agreement, unless the parties agree otherwise.” 5 U.S.C. § 7119(5)(C).

        19.      The statute specifies no procedure by which the parties can appeal a final decision

of the Panel. See Council of Prison Locals v. Brewer, 735 F.2d 1497, 1499 (D.C. Cir. 1984).

        20.      An agency’s or labor organization’s failure to comply with a Panel decision

constitutes an unfair labor practice. See 5 U.S.C. § 7116(a)(6), (8), (b)(6), (8).

                                         FACTUAL ALLEGATIONS

                           The Impasses Panel’s current composition

        21.      Several months into his administration, President Trump unilaterally removed all

seven members of the Federal Service Impasses Panel. He has replaced them with his own

appointees over the last three years.

        22.      As of today, the Panel is comprised of ten members, including Chairman Mark

Anthony Carter. Every one of the Panel’s current members was appointed without the Senate’s

advice and consent.

        23.      Every one of the current members of the Panel represents a management-side or

anti-union perspective. Many have dedicated their careers to anti-union efforts, and efforts to

harm public-sector unions in particular.

        24.      For example, Panel member David R. Osborne is President and General Counsel

of the Fairness Center, a “nonprofit public-interest law firm” he helped launch that “offer[s] free

legal services to those hurt by public employee union officials.”1

        25.      Patrick Wright, another Panel member, is the Vice President for Legal Affairs at

the Mackinac Center for Public Policy and director of the Mackinac Center Legal Foundation,



1Federal Service Impasses Panel Biographies, Fed. Lab. Relations Auth.,
https://perma.cc/3366-4ZJW.

                                                      6
              Case 1:20-cv-01026 Document 1 Filed 04/20/20 Page 7 of 11



which highlights its “strategic litigation” against public-employee unions on its website.2

        26.     A third member, F. Vincent Vernuccio, is a full-time “labor policy consultant”

and a senior fellow at the Mackinac Center. He has written numerous articles and op-eds

criticizing labor unions, even while serving as a Panel member. For example, in March 2020, he

published a blog post on the Mackinac Center’s website attacking recent coronavirus-relief

legislation for providing “a handout to unions.”3

        27.     The remaining Panel members all are engaged in the practice of management-

side labor law and/or similarly affiliated with other self-described “free market,” “limited

government,” and “libertarian” research organizations and advocacy groups, many of which

have express anti-union platforms. These include the Mercatus Center and Law & Economics

Center at George Mason University, the Freedom Foundation, and the Goldwater Institute.

                        The Association’s path to the Impasses Panel

        28.     The Association of Administrative Law Judges is the national federal-sector labor

union serving as the exclusive bargaining unit for approximately 1,200 federal administrative law

judges who work at the Social Security Administration throughout the United States.

        29.     The administrative law judges adjudicate over 700,000 cases each year, primarily

appeals from denials of Social Security disability benefits. More than eight million Americans

received Social Security disability benefits in 2019, totaling more than $140 billion.4

        30.     For several months in 2019, the Association and the Social Security Administration

negotiated the terms of a successor collective-bargaining agreement. The parties agreed on

numerous articles of the new contract, but they were unable to reach agreement on nine of them.


2 Mackinac Center Legal Found., https://perma.cc/JX7K-P5RY
3 F. Vincent Vernuccio, Union Handout in the Coronavirus Stimulus Act, Mackinac Center for Public
Policy, https://perma.cc/BHQ6-34QY (March 25, 2020).
4 Center for Budget & Policy Priorities, Chart Book: Social Security Disability Insurance (Sept. 6, 2019).


                                                    7
             Case 1:20-cv-01026 Document 1 Filed 04/20/20 Page 8 of 11



In June 2019, the Federal Mediation and Conciliation Service certified the parties’ negotiations

on the remaining articles at impasse

       31.        Several months later, in October 2019, the Social Security Administration

requested that the Federal Service Impasses Panel assert jurisdiction over the dispute. The

Association objected, arguing that the Panel lacked authority to assert jurisdiction or to otherwise

issue a decision because the Panel members’ appointments violated the Appointments Clause. In

its response, the Social Security Administration contended that “[t]he Union’s Constitutional

argument is not properly before the Panel, as the Panel is not empowered to render a decision on

such an issue.”

       32.        On January 9, 2020, the Association received an email from a Panel attorney-

advisor asserting jurisdiction over the impasse. The email did not acknowledge any of the

Association’s jurisdictional objections.

       33.        The following day, the Association filed a motion with the Federal Labor

Relations Authority to stay the proceedings before the Panel pending resolution of its

jurisdictional objections. The Association also asked the Panel’s Executive Director to refrain

from taking any further actions in the case until the Authority ruled on the motion to stay, but

received no response.

       34.        Despite the Association’s continued objections, the Panel issued a formal

procedural determination letter to the parties the following week in which it officially asserted

jurisdiction over the impasse. Once again, the Panel’s letter did not address, acknowledge, or

even mention any of the Association’s jurisdictional arguments.

       35.        Just a few weeks ago, the Federal Labor Relations Authority denied the

Association’s request for a stay. See 71 FLRA No. 123 (March 31, 2020). In its order, the Authority

acknowledged the Association’s objection that “the Panel’s members are not constitutionally

                                                 8
             Case 1:20-cv-01026 Document 1 Filed 04/20/20 Page 9 of 11



appointed” but declined to address it.

                            The Impasses Panel’s final decision

       36.     On April 15, 2020, the Panel issued its final decision on the impasse, which imposes

binding and unreviewable contract articles on the Association.

       37.     In its decision, the Panel states that it “considered and rejected all of the Union’s

objections prior to asserting jurisdiction over this matter,” including the argument that “the

Panel’s composition violates the Appointments Clause of the United States Constitution.” The

decision provides no reasoning or explanation for why the Panel rejected this argument.

       38.     The Panel adopted the Social Security Administration’s proposals on the majority

of the key disputed terms. For example, the Association had proposed that the duration of the

new collective-bargaining agreement be three years, consistent with the duration of the parties’

previous agreements. But, accepting the agency’s proposal, the Panel imposed a seven-year

contract simply because the agency asserted that a shorter contract would require it to spend

more money on negotiations.

       39.     Likewise, the Association had proposed that administrative law judges be

permitted to telework when they are not in the office conducting hearings, as permitted by the

Telework Enhancement Act of 2010, 5 U.S.C. § 6501 et seq. Yet the Panel adopted the agency’s

proposal to allow judges to telework only at the agency’s discretion, limiting and possibly

eliminating a critical tool that judges use to manage their arduous caseload.

       40.     In one of the contract articles, the Panel imposed terms that went even further

than those proposed by the Social Security Administration. In accordance with governing law,

the Association had proposed that the agency’s employees should be afforded a “reasonable

amount of official time” to perform union-representation activities. The agency, by contrast,

urged the Panel to impose a 2,000-hour annual cap on official time and to authorize the agency

                                                 9
              Case 1:20-cv-01026 Document 1 Filed 04/20/20 Page 10 of 11



to dictate the amount of time that each individual union official could use to represent

employees. But the Panel imposed a 1,200-hour annual cap on official time—far less than what

even the agency had proposed. Given that the Association’s yearly official-time usage for the past

19 years has ranged between 19,000 and 22,000 hours, the Panel’s decision renders the Association

incapable of meaningfully representing its members or performing its statutory duties. It would

reduce the staff that the Association would have to represent its members or perform its statutory

duties from 10 full-time equivalents to one-half of a full-time equivalent.

                                   CLAIM FOR RELIEF
        Violation of the Appointments Clause of the United States Constitution,
                              U.S. Const. Art. II, § 2, cl. 2.

        41.     The Constitution empowers the President to appoint “Officers of the United

States” only “by and with the Advice and Consent of the Senate.” U.S. Const. Art. II, § 2, cl. 2.

        42.     The Appointments Clause thus requires that principal officers be nominated by

the President and confirmed by the Senate. See Edmond v. United States, 520 U.S. 651, 659 (1997);

Ass’n of Am. Railroads v. U.S. Dep’t of Transp., 821 F.3d 19, 38 (D.C. Cir. 2016).

        43.     The members of the Federal Service Impasses Panel are principal officers within

the meaning of the Appointments Clause. They exercise significant authority pursuant to the

laws of the United States, including the power to issue final and unreviewable decisions imposing

binding contract terms on federal agencies and their employees. And they are not supervised or

directed by any other Senate-confirmed officers.

        44.     Because the Panel members were not appointed with the advice and consent of

the Senate, their appointment violates the Appointments Clause.




                                                     10
            Case 1:20-cv-01026 Document 1 Filed 04/20/20 Page 11 of 11



                                      PRAYER FOR RELIEF

       The plaintiffs request that the Court:

       a. Declare that the appointment of the Federal Service Impasses Panel violates the

           Appointments Clause of the U.S. Constitution;

       b. Declare that any decisions issued or actions taken by the Panel are null and void in

           violation of the U.S. Constitution;

       c. Enjoin the Panel, and any persons or entities acting in concert or participation with

           the Panel from issuing, giving effect to, or otherwise enforcing a Panel decision or

           order;

       d. Award all other appropriate relief, including attorneys’ fees and costs.

                                      Respectfully submitted,

                                             /s/ Deepak Gupta
                                            DEEPAK GUPTA (D.C. Bar No. 495451)
                                            GUPTA WESSLER PLLC
                                            1900 L Street, NW, Suite 312
                                            Washington, DC 20036
                                            (202) 888-1741
                                            deepak@guptawessler.com

                                            NEIL K. SAWHNEY (pro hac vice application forthcoming)
                                            GUPTA WESSLER PLLC
                                            100 Pine Street, Suite 1250
                                            San Francisco, CA 94111
                                            (415) 573-0336
                                            neil@guptawessler.com

                                            Counsel for Plaintiff

April 20, 2020




                                                 11
